Citation Nr: 1701097	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  10-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the soft palate.


REPRESENTATION

Appellant represented by:	C.H. Thornton, Jr., Ph.D., Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel







INTRODUCTION

The Veteran served in the U.S. Navy from January 1972 to December 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Regional Office (RO) in New Orleans, Louisiana. 

In April 2014, the Board remanded the Veteran's claim for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. The preponderance of the evidence weighs against associating the Veteran's currently diagnosed squamous cell carcinoma of the soft palate with an incident of his military service.

2. Presumptive service connection is not warranted for squamous cell carcinoma of the soft palate.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the soft palate have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's October 2014 remand, the Agency of Original Jurisdiction (AOJ) verified to the extent possible, that the Veteran did not set foot in Vietnam, and obtained an etiological opinion for the Veteran's squamous cell carcinoma of the soft palate. The AOJ then issued a supplemental statement of the case in March 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's October 2014 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and 
a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature. The NAS, in Update 2010, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the oral cavity (including lips and tongue); pharynx (including tonsils); nasal cavity (including ears and sinuses); and pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs. 77 Fed. Reg. 47924 -01 (Aug. 10, 2012).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran seeks service connection for squamous cell carcinoma of the soft palate, also claimed as nasopharyngeal cancer. The Board also observes that there has been some confusion about the classification of the Veteran's cancer, which was initially claimed as head cancer, neck cancer, uvula cancer, and sinus cancer. 

Regardless, in 2004, the Veteran was diagnosed with squamous cell carcinoma of the uvula, with extension onto the soft palate. The Veteran then underwent a subsequent procedure involving the removal the uvula tumor along with a resection of the uvula and partial resection of the soft palate. The remaining question is whether the diagnosed disability is related to the Veteran's active duty service.

The Veteran has asserted that his squamous cell carcinoma of the soft palate was incurred secondary to exposure to herbicides. The Veteran was assigned to and served aboard the USS Oriskany, CVA-34, beginning in August 1972. The Veteran has contended that he entered Vietnam on his way to the USS Oriskany, when he went through Alameda, California, and then to the Cam Rhan Bay (NAS). He claims to have been there until helicoptered to the USS Oriskany off shore.  

A Veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (f) (West 2014). In this case, the claims file does not contain any evidence which definitively places the Veteran in the Republic of Vietnam during the time period for which exposure to herbicides is legally presumed. Thus, although the Veteran contends that his squamous cell carcinoma is the result of herbicide exposure, to include Agent Orange exposure, the record fails to indicate that the Veteran had active duty service in Vietnam or that he was exposed to herbicides during his active duty service. 

As in all cases, a non-combat Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting a Veteran's or appellant's lay assertions. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). It is for the Board to weigh the evidence before it in the first instance. Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that it is the Board's responsibility to determine the appropriate weight to be given to evidence).

Pursuant to the Board's October 2014 remand, an attempt was made to determine if the Veteran ever set foot in Vietnam. Research conducted through the Defense Personnel Records Information Retrieval System (DPRIS) concerning possible Temporary Vietnam Duty, Temporary Duty Records, and Visitation Requests failed to confirm any service in Vietnam. A careful examination of the Veteran's service personnel records and service treatment records also failed to substantiate in-country Vietnam service. Specifically, the DPRIS report stated the following:

We researched the 1972 command history and the September-October 1972 deck logs for the USS ORISKANY (CVA-34). The history and deck logs document that the USS ORISKANY conducted Special Operations (SPECOPS) periods on Yankee Station in the Gulf of Tonkin from August 16-September 1, 1972, September 11-29, 1972, and October 8-31, 1972. The history and deck logs did not document [the Veteran] being transported aboard the ship from Cam Ranh Bay.

Here, the Board finds that the above outweighs the Veteran's statements. Therefore, the more probative evidence is against the Veteran's claim that the Veteran served in Vietnam or was exposed to herbicides. See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (concluding that the Board did not err by rejecting appellant's assertion of in-service chemical exposure "on the basis that such exposure is not documented in his personnel records").

As the evidence of record does not rise to the level of equipoise to show that the Veteran was exposed to herbicides while he was on active duty, service connection for squamous cell carcinoma of the soft palate cannot be established as secondary to herbicide exposure. See 38 C.F.R. §§ 3.307, 3.309 (2015). 

However, even if the weight of the evidence of record did show that the Veteran was exposed to herbicides while he was on active duty, presumptive service connection for squamous cell carcinoma of the soft palate could not be established as secondary to herbicide exposure. As discussed above, the Board notes that squamous cell carcinoma, also claimed as nasopharyngeal cancer, is not one of the diseases for which VA has determined that presumptive service connection based on exposure to herbicides is warranted. In the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) is not applicable.

Nevertheless and pursuant to the Board's October 2014 remand, in May 2014, a VA oncologist provided an etiological opinion concerning the Veteran's squamous cell carcinoma of the soft palate. Following a review of the evidence of record, the oncologist opined that it was less likely than not that the Veteran's squamous cell carcinoma of the soft palate was related to exposure to asbestos and/or Agent Orange. The oncologist advised that squamous cell carcinomas of the head and neck are typically associated with smoking, alcohol use and HPV (human papillomavirus) infection and that the evidence of record indicates that the Veteran has a substantial history regarding the use of tobacco and alcohol. The oncologist advised that the pertinent medical literature does not present strong evidence of an association between such carcinomas and exposure to asbestos and/or Agent Orange.

The Board has also considered whether service connection for squamous cell carcinoma of the soft palate could be warranted on a direct basis. However, none of the Veteran's medical treatment providers gave any indication that the Veteran's squamous cell carcinoma of the soft palate could be related to his active duty. The only evidence which provides any connection between the Veteran's cancer and his service comes from the Veteran himself.

The Board finds the May 2014 VA oncologist's opinion to be more probative than the Veteran's assertions. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In this matter, the opinion of the May 2014 VA oncologist is highly probative because it was definitive, based upon a complete review of the Veteran's claims, and supported by detailed rationale. The VA examiner specifically identified and discussed the Veteran's contentions regarding his exposure to asbestos and/or Agent Orange. Additionally, the oncologist addressed other possible etiologies, including a history of alcohol use and smoking. Accordingly, the May 2014 VA opinion is found to carry significant weight. Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71   (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Accordingly, upon a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim. No causal connection between the Veteran's military service and his squamous cell carcinoma, also claimed as nasopharyngeal cancer is demonstrated by the evidence of record. 

The Board is sympathetic to the Veteran in that it is clear he sincerely believes his cancer was caused by either herbicide exposure or asbestos exposure during his active military service. However, the evidence of record does not support these contentions. Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim that his squamous cell carcinoma of the soft palate is a result of his active service. There is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for squamous cell carcinoma of the soft palate is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


